Filed 11/4/20 P. v. Cabral CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR


THE PEOPLE,                                                         B299463

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. VA149452)
         v.

FRANCISCO CABRAL,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Yvonne T. Sanchez, Judge. Affirmed as
modified.
      Michael C. Sampson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and J. Michael Lehmann,
Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant Francisco Cabral appeals from the sentence
imposed following his conviction for six counts related to his
possession of a firearm as a felon and driving with a suspended
license. He contends that a one-year prior prison term
enhancement imposed pursuant to Penal Code section 667.5,
subdivision (b)1 must be stricken in light of the passage of Senate
Bill No. 136 (2019–2020 Reg. Sess.) (S.B. 136). Respondent
agrees. Therefore, we strike the one-year enhancement and
remand the matter to the trial court for resentencing. We
otherwise affirm the judgment.
                     PROCEDURAL HISTORY2
       On January 14, 2019, the Los Angeles County District
Attorney (the People) filed an information charging defendant
with possession of a controlled substance with a firearm (Health
& Saf. Code, § 11370.1, subd. (a); count one); receiving a stolen
vehicle (§ 496d; count two); driving a vehicle without consent
(Veh. Code, § 10851, subd. (a); count three); two counts of
possession of a firearm by a felon (§ 29800, subd. (a)(1); counts
four and five); unlawful possession of ammunition (§ 30305, subd.
(a)(1); count six); driving with a license suspended for a prior DUI
(Veh. Code, § 14601.2, subd. (a), (d)(2); count seven); and driving
with a license suspended for a prior DUI within five years (Veh.
Code, § 14601.5, subd. (a), (d)(2); count eight). As to counts one
through six, the information further alleged defendant suffered
two prior serious or violent felony convictions (§§ 667, subds. (b)-
(i), 1170.12, subds. (a)-(d)), and served two prior prison terms


      1All further statutory references are to the Penal Code
unless otherwise indicated.
      2We omit the factual background as it is irrelevant to the

issues presented on appeal.




                                2
(§ 667.5, subd. (b)).
       The jury convicted defendant of counts four through eight.
It found defendant not guilty of counts one through three. In a
bifurcated trial, the jury found true the allegations on both prior
serious or violent felony convictions and one of the prior prison
terms.
       The court sentenced defendant to a total of five years in
state prison, composed of the mid-term of two years on count
four, doubled pursuant to sections 1170.12, subdivisions (a)
through (d) and 667, subdivisions (b) through (i), plus one year
for the prior prison term pursuant to section 667.5, subdivision
(b). The court imposed concurrent five-year terms on counts five
and six, and two terms of 365 days in county jail on counts seven
and eight, with count seven credited as time served and count
eight stayed pursuant to section 654.
       Defendant timely appealed.
                            DISCUSSION
       Effective January 1, 2020, S.B. 136 amended section 667.5,
subdivision (b), such that the one-year enhancement applies only
if a defendant’s prior prison term was served for a sexually
violent offense. (People v. Winn (2020) 44 Cal. App. 5th 859, 872;
People v. Jennings (2019) 42 Cal. App. 5th 664, 681.) Because
defendant did not serve his prior prison term for a sexually
violent offense, and because his conviction is not final, he
contends the one-year enhancement must be stricken from his
sentence. (See People v. Winn, supra, 44 Cal.App.5th at p. 872
[S.B. 136 applies to non-final judgments]; People v. Brown (2012)
54 Cal. 4th 314, 323 [“When the Legislature has amended a
statute to reduce the punishment for a particular criminal
offense, we will assume, absent evidence to the contrary, that the




                                3
Legislature intended the amended statute to apply to all
defendants whose judgments are not yet final on the statute’s
operative date.”].)
      Respondent agrees, as do we, that S.B. 136 applies to this
case. We therefore strike the one-year prior prison term imposed
under section 667.5, subdivision (b) and remand the matter for
resentencing to allow the court to exercise its sentencing
discretion in light of any changed circumstances. (People v.
Buycks (2018) 5 Cal. 5th 857, 893; see also People v. Jennings,
supra, 42 Cal.App.5th at p. 682.) We take no position on how the
court should exercise its discretion on remand.
                           DISPOSITION
      The one-year prison term imposed under section 667.5,
subdivision (b) is stricken. The judgment is affirmed in all other
respects. The matter is remanded for resentencing.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                          COLLINS, J.

We concur:



MANELLA, P. J.



CURREY, J.




                                4